 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEPHEN S. MILLER,                                Case No. 1:19-cv-01519-JDP
12                       Petitioner,                    ORDER TO SHOW CAUSE WHY PETITION
                                                        SHOULD NOT BE DISMISSED FOR
13           v.                                         FAILURE TO STATE A COGNIZABLE
                                                        HABEAS CLAIM
14    WARDEN OF VALLEY STATE
      PRISON,                                           ECF No. 1
15
                         Respondent.
16

17

18          Petitioner Stephen S. Miller, a state prisoner without counsel, seeks a writ of habeas
19   corpus under 28 U.S.C. § 2254. ECF No. 1. This matter is before us for preliminary review
20   under Rule 4 of the Rules Governing Section 2254 Cases. See Rules Governing Section 2254
21   Cases, Rule 4; 28 U.S.C. § 2243. Under Rule 4, a district court must dismiss a habeas petition if
22   it “plainly appears” that the petitioner is not entitled to relief. See Valdez v. Montgomery, 918
23   F.3d 687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). To pass
24   screening, petitioner must allege a violation of “clearly established federal law”—meaning a
25   violation of a U.S. Supreme Court holding. See White v. Woodall, 572 U.S. 415, 419 (2014). At
26   this early stage, Rule 4 gives “courts an active role in summarily disposing of facially defective
27   habeas petitions.” Ross v. Williams, 896 F.3d 958, 968 (9th Cir. 2018) (citation omitted). The
28
                                                        1
 1   rule also “imposes on courts the duty to screen out” petitions that are vague and conclusory. Id.

 2   We order petitioner to show cause why the petition should not be dismissed at screening for

 3   failure to state a cognizable habeas claim.

 4            Petitioner presented vague and conclusory allegations in his petition. As grounds for

 5   relief, petitioner states that the Constitution and “all laws” apply to him and that his life sentence

 6   was improper; he also makes reference to his “mental health.” See generally ECF No. 1.

 7   Petitioner has failed to allege any violations of clearly established federal law. See White, 572

 8   U.S. at 419 (2014). We will not construct a habeas claim for petitioner. See Pliler v. Ford, 542

 9   U.S. 225, 226 (2004) (noting that judges, “impartial decisionmakers,” may not give legal advice

10   to unrepresented litigants). Without an allegation of a constitutional rights violation arising from

11   his criminal conviction or sentence, petitioner has failed to state a claim sufficient to pass Rule 4

12   screening.1

13   Order

14            We order petitioner to show cause why his petition should not be dismissed for failure to

15   state a cognizable habeas claim. If petitioner wishes to continue seeking habeas relief, he should

16   respond to this order within fourteen days from the date of service with an amended petition. The

17   clerk’s office is directed to send petitioner a blank habeas petition form.

18
     IT IS SO ORDERED.
19

20
     Dated:      February 21, 2020
21                                                       UNITED STATES MAGISTRATE JUDGE
22

23   No. 206.
24

25
     1
26    Moreover, it appears that the petition is untimely. Absent rare circumstances, a habeas petition
     must be filed within one year of “the date on which the judgment became final by the conclusion
27   of direct review or the expiration of the time for seeking such review.” 28 U.S.C.
     § 2244(d)(1)(A). Here, petitioner was sentenced in 2007 and filed his federal habeas petition in
28   2019. ECF No. 1 at 1.
                                                         2
